Citation Nr: 1115100	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-26 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected head injury with scalp laceration.  

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected bilateral pes planus with bunions.

3.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990 and from November 1990 to July 1991.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a June 2009 statement of the case (SOC), the RO awarded an increased disability rating of 30 percent for the Veteran's service-connected bilateral pes planus with bunions, effective December 11, 2008.  The Board observes that this effective date is based on the date the Veteran filed his service connection claim for bilateral pes planus with bunions.  

The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Here, the Veteran has clearly expressed his desire to appeal for the assignment of a higher evaluation for the service-connected bilateral pes planus with bunions.

The Board also notes that the Veteran did not claim that his current erectile dysfunction disability is a direct result of his military service when he filed his claim for VA benefits, but rather contended that the claimed condition is secondary to his service-connected PTSD.  See the Veteran's claim for VA benefits dated in December 2008.  He has since contended that his erectile dysfunction is also related to his military service, and the RO adjudicated the Veteran's claim on both a direct and secondary basis.  See the RO's September 2009 statement of the case (SOC).  In that connection, the Board's inquiry will similarly include analysis as to both direct and secondary service connection, as doing so does not prejudice the Veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by waivers of local consideration.  These waivers are contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

At the March 2010 Board hearing, the Veteran appeared to raise the issue of entitlement to an initial evaluation in excess of 40 percent for service-connected traumatic brain injury (TBI) to include headaches.  See the March 2010 Board hearing transcript, page 12.  Additionally, in a statement dated in August 2009, the Veteran raised the issue of entitlement to service connection for plantar fasciitis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
The issues of entitlement to service connection for erectile dysfunction and sleep apnea, both to include as secondary to service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record indicates that prior to March 18, 2010, the Veteran's scar associated with his head injury was stable, painless, and did not manifest in adherence of underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scar.

2.  The competent and credible evidence of record indicates that from March 18, 2010, the Veteran's scar associated with his head injury was stable and manifested by pain.

3.  The Veteran's service-connected bilateral pes planus with bunions is not shown to have been productive of symptomatology of a pronounced disability, with objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.   

4.  Application of extraschedular provisions for the service-connected head injury scar and bilateral pes planus disabilities is not warranted.  38 C.F.R. § 3.321(b) (2010).

5.  In an unappealed January 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for erectile dysfunction. 

6.  The evidence received since the January 2005 decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction.
CONCLUSIONS OF LAW

1.  Prior to March 18, 2010, the criteria for a compensable disability rating for scar of the service-connected head injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

2.  From March 18, 2010, the criteria for a disability rating of 10 percent, but no greater, for painful scar of the service-connected head injury, has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

3.  The criteria for an initial evaluation in excess of 30 percent for service-connected pes planus with bunions are not met.  38  U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276  (2010). 

4.  The January 2005 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1105 (2010).

5.  Since the January 2005 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for erectile dysfunction; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a compensable evaluation for his service-connected head injury with scalp laceration, increased initial disability rating for his service-connected bilateral pes planus with bunions, and entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.  Implicit in his erectile dysfunction claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  
  
In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service connection for erectile dysfunction, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the erectile dysfunction claim on appeal; the standard of review and duty to assist do not apply to the claim unless it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.
Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in December 2008, prior to the initial adjudication of his claims.  Additionally, the December 2008 letter informed the Veteran as to the reason his erectile dysfunction claim was previously denied:  "[y]our claim was previously denied because the evidence did not support the condition was aggravated by military service and there was no relationship between any disability found in service and your current [erectile dysfunction] condition.  Therefore, the evidence you submit must relate to this fact."  As such, the Veteran was adequately advised of the basis for the previous denial and of what evidence would be new and material to reopen the claim.  See Kent, supra.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in February 2009 for his service-connected head injury with scalp laceration and bilateral pes planus with bunions.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's head injury scar and pes planus disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that the Veteran indicated to the RO that he received treatment from Bergen Mercy Hospital from January 1990 to December 1999 for his PTSD, sleep apnea, erectile dysfunction, and "general medical conditions."  Pertinently, he did not indicate that he received treatment for either his head injury scar or his bilateral pes planus.  The Veteran provided the contact information as well as signed and dated medical authorization forms to VA in March 2010 in order to obtain his treatment records from this facility.  The RO subsequently attempted in an April 2010 letter to locate all treatment records from Bergen Mercy Hospital.  A response from Bergen Mercy Hospital dated in April 2010 stated that they were unable to locate records for the Veteran.  

Although the absence of the private treatment records from Bergen Mercy Hospital is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of his claims by providing those treatment records.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); Olson v. Principi, 3 Vet. App. 480, 483 (1992). In any event, as discussed above, the Veteran did not indicate that he received treatment for either his bilateral pes planus or head injury scar disabilities at this facility.  On the contrary, he stated that he received treatment for his PTSD, sleep apnea, erectile dysfunction, and "general medical conditions."  Moreover, as will be discussed in detail below, the Board is remanding the Veteran's erectile dysfunction and sleep apnea claims for further evidentiary development.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in March 2010.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to a compensable disability rating for service-connected head injury with scalp laceration, increased initial rating in excess of 30 percent for service-connected bilateral pes planus with bunions, and entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.  

Higher evaluation for Head Injury Scar

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran's service-connected head injury with scalp laceration is rated under Diagnostic Code 7804 [unstable or painful scar(s)].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his increased rating claim in December 2008.  Therefore, the current version of the schedular criteria is applicable.

Diagnostic Code 7800 concerns scars of the head, face or neck.  However, rating the Veteran under Diagnostic Code 7800 would not be in the best interest of the Veteran, as these criteria require at least one characteristic of disfigurement [to include a scar 5 or more inches in length, a scar one quarter inch wide, a scar with elevated surface contour, underlying tissue adherence, hypo- or hyper-pigmentation, abnormal skin texture exceeding six square inches, missing underlying soft tissue, or inflexible skin exceeding six square inches].  In particular, the record does not reveal at least one of the characteristics of disfigurement.  See the February 2009 VA examination report.  His scar measured 5.5 centimers in length and was .5 centimeters in width.  There was no adherence to underlying tissure, underlying soft tissue damage, skin ulceration, or skin breakdown.  Accordingly, Diagnostic Code 7800 is not appropriate in this case.  Diagnostic Codes 7801 and 7802, pertaining to scars, other than head, face, or neck, are also not applicable, as the Veteran's scar is on his head.  

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for scars that are unstable or painful.  The Board notes that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R.   § 4.118, Diagnostic Code 7804, Note (1).

Finally, under Diagnostic Code 7805, scars may also be evaluated on the basis of any related disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  However, to the extent that the injury that resulted in the scar also resulted in injury to the Veteran's brain, the Board observes that the Veteran's head injury [in the form of headaches] are already separately compensated via the award of a 40 percent disability rating for TBI under Diagnostic Code 8045.  To consider the Veteran's complaints and observations of the Veteran's disabling effects in this separate evaluation would constitute improper pyramiding under 38 C.F.R. § 4.14.  Furthermore, the VA examiner that conducted the February 2009 VA examination 2009 examination specifically noted that there was no limation of motion or loss of function attributable to the residuals scar.  As such, Diagnostic Code 7805 is not for application.

The Veteran's head injury scar has been rated under Diagnostic Code 7804 [unstable or painful scar(s)].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  Further, other diagnostic codes used for rating skin disabilities are not applicable to the Veteran's service-connected head injury scar.  The Veteran has not suggested that the use of any other diagnostic code would be more appropriate.

Schedular rating

The Veteran was afforded a VA examination for his head injury scar in February 2009.  Notably, the examination report notes that the scar was not painful and caused no skin breakdown.  Upon physical examination, the VA examiner noted a scar located on the Veteran's scalp.  The examiner measured the scar as 5.5 cm in length and .5 cm in width.  Notably, the examiner observed no tenderness on palpation, adherence to underlying tissue, result in limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  These findings are consistent with the noncompensable evaluation currently assigned.  

The Veteran testified as to the severity of the head injury scar at the March 18, 2010 Board hearing.  Crucially, he indicated that the scar was tender throughout the year.  The Board notes that the Veteran is competent to identify obvious physical defects as to a scar and that the scar causes pain.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Because the Veteran has stated that his head injury scar causes pain, and the evidence of record clearly indicates that the scar is unstable, the Board finds that a 10 percent evaluation for the scar under Diagnostic Code 7804 is warranted from March 18, 2010.  In reaching this conclusion, the Board observes that the 10 percent rating to be assigned is the highest possible disability evaluation assignable for the Veteran's residual scar disability under Diagnostic Code 7804.  The Board adds that a compensable disability evaluation is not warranted prior to March 18, 2010 because the evidence of record is absent any indication that the Veteran's head injury scar was painful.  On the contrary, the Feburary 2009 VA examination report clearly notes that the scar was not painful or tender.  

In sum, the Board finds that under Diagnostic Code 7804, the Veteran is not entitled to an increased disability rating for service-connected head injury scar prior to March 18, 2010, and is entitled to a 10 percent evaluation thereafter.   

Higher evaluation for Bilateral Pes Planus with Bunions

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's service-connected bilateral pes planus with bunions is currently  evaluated 30 percent disabling under Diagnostic Code 5276 [flatfoot, acquired].  The evidence of record, specifically the February 2009 VA examination report, indicates that the Veteran has been diagnosed with bilateral pes planus.  The Veteran's diagnosed foot condition corresponds precisely with the currently  assigned Diagnostic Code.  Moreover, the Veteran has not suggested that another code would be more appropriate.

As per Diagnostic Code 5276, a severe disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, will be rated 30 percent disabling where bilateral.  A pronounced disability (with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances) will be rated 50 percent disabling where bilateral.  See 38  C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

The words "moderate," "severe," "pronounced" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38  C.F.R. § 4.6 (2010).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met].  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

VA podiatry records dated from July 2008 through April 2009 document treatment for the Veteran's bilateral pes planus with bunions.  The Veteran complained of sharp painful bunions which was localized to the great toe joints.  He further reported that wearing dress shoes and activity at work aggravate the pain.  Physical examination of his feet revealed findings of an enlargement of the first metatarsalphalangeal joint with pain on direct palpation.  He was diagnosed with bunions and mild pes planus, and prescribed extra depth shoes and custom orthotics.  

The Veteran was afforded a VA examination for his bilateral pes planus in February 2009.  He reported to the VA examiner that he used special shoes with custom insoles, and indicated that its effect on his pes planus with bunions was "poor."  He also noted pain, swelling, and stiffness while standing, walking, and at rest as well as fatigability, weakness, and lack of endurance while standing and walking.  The VA examiner reported that the location of the pain, swelling, stiffness, fatigability, weakness, and lack of endurance was on the distal metatarsal and heel and arch.  The Veteran did not report heat, redness, or flare-ups.  He further indicated that he was able to stand for 15 to 30 minutes, and able to walk for more than a quarter mile but less than one mile.  He stated that the pes planus with bunions does not affect feeding; mildly affects shopping, bathing, dressing, toileting, grooming, and driving; moderately affects recreation and chores; and prevents him from exercise and sports.   

Upon examination of the Veteran's feet, the VA examiner reported no evidence of swelling, instability, or weakness.  However, he noted objective evidence of painful motion from the sole of the foot from heel to distal metatarsal as well as tenderness and abnormal weight bearing, specifically unusual shoe wear pattern.  Angulation and dorsiflexion at the first metatarsalphalangeal joint was 15 degrees with no stiffness.  Moreover, there was no evidence of skin or vascular foot abnormality, or evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles and midfoot alignment were both normal, with no evidence of abnormal weight bearing.  The VA examiner also noted moderate pronation.  He further documented no evidence of an arch present on non-weight bearing or weight bearing, pain on manipulation, or varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  Finally, he reported the location of weight bearing line was over the great toe, and no findings of muscle atrophy or other significant physical findings were identified.  An X-ray report revealed impressions of degenerative change of the midfoot at bilateral first and second metatarsals and bilateral osseous bunions at the head of the first metatarsal.     

At the March 2010 Board hearing, the Veteran testified as to the pain caused by his bilateral pes planus with bunions.  He continued his complaints of pain and tenderness in his feet and use of orthotic shoes.  He further stated that he experiences spasms in his feet which prevent him from walking and driving.  See the March 2010 Board hearing transcript, pgs. 10, 16.  He also stated that he uses foot soaks for treatment.  Id. at page 17.  The Board adds that the Veteran's wife has submitted statements documenting the pain in the Veteran's feet due to his pes planus with bunions.

After having carefully considered the matter, the Board finds that the competent medical evidence of record demonstrates that an increased rating for the Veteran's service-connected bilateral pes planus with bunions is not warranted, as the disability more closely approximates severe disability than pronounced disability.  Notably, there is no objective evidence of marked pronation.  On the contrary, the February 2009 VA examiner described pronation as "moderate," and there is no evidence indicating otherwise.  Further, although the Board notes that the objective evidence of record shows tenderness of the plantar surfaces of the feet, and that the Veteran has continued to experience pain in his feet despite wearing orthotic shoes, there are no objective findings of marked inward displacement and severe spasm of the tendo achillis on manipulation.  As discussed above, the VA examiner reported that examination of the Achilles alignment was normal, with no evidence of abnormal weight bearing.  There is no evidence to the contrary.  

Accordingly, the Board finds that the overall severity of the Veteran's bilateral pes planus with bunions disability more closely approximates severe disability.  As a pronounced disability has not been demonstrated, a disability rating in excess of 30 percent, as per Diagnostic Code 5276, must be denied.
    
The Board has considered the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995); however, the Court has held that where a diagnostic code is not predicated  on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App.  7, 11 (1996).  Such is the case with Diagnostic Code 5276.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25  (2010); see also Esteban, supra.  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38  C.F.R. § 4.14 (2010); see also Fanning, supra.  However, at no  time has the Veteran complained of neurological symptomatology which may be associated with his service-connected bilateral pes planus with bunions.  The medical evidence fails to reflect that such is present.  Accordingly, the Board finds that a separate rating for neurological impairment is not warranted. 

In Fenderson, supra, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

In the instant case, the Veteran's service-connected pes planus with bunions was assigned a 30 percent disability rating effective from December 11, 2008, when he filed his claim for VA benefits.  It appears from the medical evidence of record that the pes planus and bunion symptomatology has not appreciably changed since the date of service connection.  Specifically, the VA examination report as well as the VA treatment records indicate that the Veteran's physical examinations of his pes planus has remained relatively stable throughout the period.  The Veteran's pes planus symptomatology has remained consistent with the assignment of a 30 percent rating under Diagnostic Code 5276.  No evidence was presented to allow for the assignment of an increased disability rating at any time during the period here under consideration.  Therefore, the RO properly assigned a 30 percent disability rating from December 11, 2008.

Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected head injury scar and bilateral pes planus with bunions disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently employed with the United States Postal Service.  See the March 2010 Board hearing transcript, page 8.  The Veteran stated at the March 2010 Board hearing that he is unable to complete his walking routes due to the pain in his feet caused by his bilateral pes planus with bunions.  Id.  He further indicated that he usually does not go back to the office when he experiences this pain.  Id. at page 16.  However, the Veteran stated that he has not lost any time off work due to either his pes planus or scar disabilities.  Id.  On the contrary, the Veteran stated that he has lost time from work due to headaches caused by his service-connected traumatic brain injury disability.  Id.  In any event, the Board notes that it has no reason to doubt that the Veteran's scar and pes planus with bunions disabilities adversely impact his employability; however, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record is absent any indication of frequent hospitalization for the scar and bilateral pes planus disabilities during the period under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice Consideration

In granting in part and denying in part the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected head injury scar and bilateral pes planus with bunions disabilities.  On the contrary, the Veteran has stated that he is currently employed with the United States Postal Service.  See the March 2010 Board hearing transcript, page 8.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  

Service connection for Erectile Dysfunction

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In general, Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to Reopen

The Board denied service connection for a erectile dysfunction in a January 2005 rating decision based on a finding that the Veteran's erectile dysfunction was not incurred in or aggravated by military service.  That decision is final.

At the time of the prior Board decision in January 2005, the record included the Veteran's service treatment records, post-service records, and the Veteran's statements.  

The Veteran's service treatment records were absent any complaint of or treatment for erectile dysfunction.  A January 1999 treatment record from Alegent Health/Family Clinic indicated that the Veteran was given Viagra.  A December 1999 treatment record from such facility noted that the Veteran had some erectile dysfunction.  Additionally, a July 2002 VA genitourinary examination report noted that the Veteran reported that he started to notice some problems with erections roughly in 1992.  He was diagnosed with erectile dysfunction.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the evidence must show that the Veteran's erectile dysfunction was caused or aggravated by military service.

Since the January 2005 Board decision, in December 2008, the Veteran has applied to reopen his claim of entitlement to service connection for erectile dysfunction, to include as secondary to his service-connected PTSD.  Although the Veteran's claim was reopened and denied in the September 2009 SOC, notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

The Veteran indicated in a September 2009 statement that his erectile dysfunction is related to his service-connected PTSD as well as "environmental exposures" during his period of active duty in Saudi Arabia.  Moreover, his wife and his pastor have documented his report of erectile dysfunction and use of Viagra due to his PTSD.  Finally, D.D., M.D., reported in a private treatment letter that "[the Veteran] has had trouble with erectile dysfunction since 1992 ... His medical record is consistent with PTSD, and it is my medical opinion that his erectile dysfunction follows from his service to his country."

Dr. D.D.'s report indicates evidence of medical nexus between the Veteran's erectile dysfunction and his military service as well as his service-connected PTSD.  The Veteran's previous claim was denied because there was no evidence of a medical nexus.  The new evidence thus relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for erectile dysfunction is reopened.  

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

Entitlement to an compensable disability rating for service-connected head injury with scalp laceration prior to March 18, 2010 is denied.

Entitlement to a 10 percent disability rating for service-connected head injury with scalp laceration from March 18, 2010 is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an initial evaluation in excess of 30 percent for service-connected bilateral pes planus with bunions is denied.   

New and material evidence having been received, the claim of entitlement to service connection for erectile dysfunction is reopened; to this extent only, the appeal is granted.


REMAND

Service connection for Erectile Dysfunction and Sleep Apnea

After having carefully considered the matter, and for the reasons expressed immediately below, this case must be remanded for further development.

In order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to Hickson/Wallin element (1), current disability, the medical evidence of record documents diagnoses of erectile dysfunction and sleep apnea.  See, e.g., the March 2009 VA examination report; see also a VA treatment record dated in January 2008. 
 
With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records are absent any complaints of or treatment for either erectile dysfunction or sleep apnea.  On the contrary, the first documented complaints or diagnosis of erectile dysfunction and sleep apnea are dated in January 1999 and January 2008, respectively.    However, with respect to Wallin element (2), the Veteran contends that his erectile dysfunction and sleep apnea are related to his service-connected for PTSD.

With respect to Hickson/Wallin element (3), medical nexus, none of the medical records currently associated with the Veteran's VA claims folder offer an opinion as to a possible causal relationship between the Veteran's sleep apnea with either his military service or service-connected PTSD.

With respect to the Veteran's erectile dysfunction, the Board notes that the Veteran was afforded a VA examination in March 2009.  After review of the Veteran's claims folder and examination, the VA examiner concluded that "[t]he [V]eteran's [erectile dysfunction] is less likely than not due to any [service-connected] PTSD ... it is less likely than not due to any event while in the service."
  
VA regulations provide that service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  In addition, if a nonservice-connected disorder is aggravated by a service-connected disorder, the Veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Crucially, the March 2009 VA examiner did not render an opinion as to whether the Veteran's erectile dysfunction was aggravated by his service-connected PTSD.

Additionally, Dr. D.D. stated in a private treatment letter that "[the Veteran] has had trouble with erectile dysfunction since 1992 ... His medical record is consistent with PTSD, and it is my medical opinion that his erectile dysfunction follows from his service to his country."  However, Dr. D.D. failed to offer a rationale as to his opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  As such, the Board finds that his opinion is of minimal probative value in evaluating the Veteran's claim.  

In light of the foregoing, the Board finds that an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's sleep apnea disability and whether such is related to either his military service or service-connected PTSD.  Moreover, a supplemental VA opinion is necessary to address whether the Veteran's erectile dysfunction was aggravated by his service-connected PTSD.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his sleep apnea and erectile dysfunction disabilities since service.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any records from the VA outpatient clinic in Omaha, Nebraska, after August 2009 pertaining to the Veteran's sleep apnea and erectile dysfunction disabilities.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The RO should then schedule the Veteran for an examination in order obtain an opinion, with supporting rationale, as to as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea disability is related to his active military service;

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea disability is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected PTSD.  If the examiner finds that a sleep apnea disability is aggravated by the service-connected PTSD, then he/she should quantify the degree of aggravation, if possible.
      
The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should indicate in his/her report that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for any opinion expressed shall be provided.  The report of the examination should be associated with the Veteran's VA claims folder.

3. The RO should refer the case to an appropriate 
VA examiner for a supplemental opinion with respect to the Veteran's erectile dysfunction claim.  The claims folder must be made available to and reviewed by the examiner.  The examiner must provide an opinion, in light of the service and post-service medical evidence of record, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected PTSD.  If the examiner finds that the Veteran's erectile dysfunction is aggravated by the service-connected PTSD, then he/she should quantify the degree of aggravation.  

If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided.  The rationale for all opinions expressed must be provided.  The report prepared must be typed.

4. After undertaking any additional development deemed by it to be appropriate, the RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


